Name: Commission Regulation (EEC) No 1801/81 of 1 July 1981 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 7 . 81 Official Journal of the European Communities No L 181 /9 COMMISSION REGULATION (EEC) No 1801/81 of 1 July 1981 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor ­ The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 3 July 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 July 1981 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . No L 181 / 10 Official Journal of the European Communities 2. 7 . 81 ANNEX Code NIMEXE CCT heading No Amount of unit values per 100 kg net code Description Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 1.1 07.01-13 I 07.01-151 07.01 All New potatoes 662 126-25 40-32 96-24 11-03 20 063 44-75 8-65 1.2 07.01-31 ! 07.01-33 I 07.01 D I Cabbage lettuce 3 261 626-23 199-27 474-24 54-52 99 122 221-65 42-56 1.3 07.01-451 07.01-47 1 07.01 F II Beans of the species Phaseolus 2 343 446-84 142-70 340-63 39-03 71 007 158-40 30-62 1.4 ex 07.01-54 ex 07.01 G II Carrots 729 139-18 44-44 106-10 12-15 22 117 49-34 9-54 1.5 ex 07.01-59 ex 07.01 G IV Radishes 2 382 457-47 145-57 346-44 39-82 72 411 161-91 31-09 1.6 07.01-63 ex 07.01 H Onions (other than sets) 1 237 235-98 75-36 179-89 20-61 37 500 83-65 16-17 1.7 07.01-67 ex 07.01 H Garlic 5 483 1 045-69 333-95 797-15 91-35 166 170 370-70 71-67 1.8 07.01-71 07.01 K Asparagus 3 578 682-35 217-92 520-16 59-61 108 431 241-89 46-77 1.9 07.01-73 07.01 L Artichokes 1 578 30306 96-43 229-51 26-38 47 970 107-26 20-60 1.10 07.01-75 1 07.01-77 f 07.01 M Tomatoes 1 494 284-97 91-01 217-24 24-89 45 284 101-02 19-53 1.11 07.01-81 I 07.01-82 f 07.01 P I Cucumbers 1 187 227-99 72-55 172-65 19-84 36 087 80-69 15-49 1.12 07.01-93 07.01 S Sweet peppers 2 278 434-47 138-75 331-20 37-95 69 041 154-02 29-78 1.13 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 1 834 349-73 111-69 266-60 30-55 55 575 123-98 23-97 1.14 07.01-96 ex 07.01 T Vegetable marrows (including courgettes (Cucurbita pepo L. var. medullosa Alef.) 1 369 261-14 83-40 199-07 22-81 41 497 92-57 17-89 1.15 ex 07.01-99 ex 07.01 T Celery stalks and leaves 1 327 254-88 81-10 193-02 22-19 40 343 90-21 17-32 2.1 08.01-31 ex 08.01 B Bananas, fresh 1 609 306-84 97-99 233-91 26-80 48 760 108-77 21-03 2.2 ex 08.01-50 ex 08.01 C Pineapples, fresh 494 94-24 30-09 71-84 8-23 14 976 33-41 6-45 2.3 ex 08.01-60 ex 08.01 D Avocados, fresh 2 450 467-21 149-21 356-16 40-81 74 245 165-63 32-02 2.4 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 5 933 1 131-51 361-36 862-57 98-85 179 808 401-12 77-55 2.5 08.02 A I Sweet oranges, fresh : 2.5.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1 922 369-25 117-50 279-63 32-14 58 447 130-69 25-09 08.02-16 2.5.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 1 458 278-16 88-83 212-05 24-30 44 203 98-61 19-06 2.5.3 08.02-05 08.02-09 08.02-15 08.02-19  others 1 538 293-42 93-71 223-68 25-63 46 627 104-02 20-11 2.6 ex 08.02 B Mandarins including tangerines and satsumas, fresh ; clementines, wilkings and other similar citrus hybrids, fresh : 2.6.1 08.02-29  Monreales and Satsumas 1 074 206-41 65-68 156-31 17-97 32 671 73-05 14-03 2.6.2 08.02-31  Mandarins and Wilkings 1 236 237-41 75-54 179-79 20-66 37 578 84-03 16-13 2.6.3 08.02-32  Clementines 785 150-79 47-98 114-19 13-12 23 867 53-37 10-25 2.6.4 08.02-34 ] 08.02-37 I  Tangerines and others 1 291 246-36 78-68 187-81 21-52 39 150 87-33 16-88 2. 7. 81 Official Journal of the European Communities No L 181 / 11 Code NIMEXE CCT heading No Description Amount of unit values per 100 kg net code Bfrs/Lfrs Dkr DM FF £ Irl Lit Fl £ 2.7 ex 08.02-50 ex 08.02 C Lemons, fresh 1 827 348-49 111-29 265-66 30-44 55 378 123-54 23-88 2.8 ex 08.02 D Grapefruit, fresh : 2.8.1 ex 08.02-70  white 1 512 288-46 9212 219-90 25-20 45 840 102-26 19-77 2.8.2 ex 08.02-70  pink 2 644 504-33 161 06 384-46 44-06 80 143 178-78 34-56 2.9 08.04-11 08.04-19 08.04 A I Table grapes 5619 1 071-69 342-26 816-97 93-62 170 301 379-91 73-45 08.04-23 2.10 08.06-13 08.06-15 08.06 A II Apples 1 870 356-66 113-90 271-89 31-15 56 677 126-43 24-44 08.06-17 2.11 08.06-33 08.06-35 08.06-37 08.06 B II Pears 2 276 434-03 138-61 330-87 37-91 68 971 153-86 29-75 08.06-38 2.12 08.07-10 08.07 A Apricots 2 042 389-53 1 24-40 296-94 34-03 61 900 138-09 26-70 2.13 ex 08.07-32 ex 08.07 B Peaches 2 407 459-11 146-62 349-99 4011 72 957 162-75 31-46 2.14 ex 08.07-32 ex 08.07 B Nectarines 2 667 508-63 162-44 387-74 44-43 80 826 180-31 34-86 2.15 08.07-51 1 08.07-55 I 08.07 C Cherries 2 104 401-38 128-19 305-98 35-06 63 784 142-29 27-51 2.16 08.07-71 I 08.07-75 I 08.07 D Plums 2 574 490-87 156-77 374-20 42-88 78 004 174-01 33-64 2.17 08.08-11 I 08.08-15 I 08.08 A Strawberries 1 839 350-69 112-00 267-34 30-63 55 728 124-32 24-03 2.18 08.09-11 ex 08.09 Water melons 1 126 214-78 68-59 163-73 18-76 34 131 76-14 14-72 2.19 08.09-19 ex 08.09 Melons (other than water melons) 2 651 505-56 161-45 385-39 44-16 80 338 179-22 34-65 2.20 ex 08.09-90 ex 08.09 Kiwis 10 070 1 920-41 613-31 1 463-97 167-77 305 171 680-79 131-63 2.12 2.13